Citation Nr: 1824474	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome in the left knee.

2.  Entitlement to a temporary total evaluation based on surgery with convalescence for left knee arthroscopy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1982 to April 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

In the September 2016 Informal Hearing Presentation, the Veteran's representative stated that recent treatment records "do not appear to be" in the Veteran's claims folder.  A review of the record indicates the most recent VA treatment records in the record are from May 2013.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

In addition, the Veteran was most recently afforded a VA examination to assess her service-connected left knee patellofemoral pain syndrome in January 2013.  The Veteran's representative indicated in the September 2016 Informal Hearing Presentation that the Veteran's left knee condition has worsened since the January 2013 VA examination.  Given the allegations of an increase in severity of her left knee condition, a contemporaneous examination to assess her left knee disability is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

As for the issue of entitlement to a temporary total evaluation based on surgery with convalescence for left knee arthroscopy, the RO indicated in the September 2014 statement of the case that the RO had no record of the reported left knee surgery in November 2011 for a torn meniscus.  Given the lack of evidence of the surgery, the RO requested the January 2013 VA examiner to opine whether the Veteran's patellofemoral pain syndrome was related to the Veteran's torn meniscus.  However, the Board notes that a record of the November 2011 surgery was added to the file in November 2011.  This record illustrates the Veteran did not have surgery for a torn meniscus, but in actuality, the Veteran had arthroscopic surgery on the left knee for medial femoral condyle microfracture.  Therefore, the January 2013 VA opinion is insufficient to adequately address the issue of entitlement to a temporary total evaluation based on the Veteran's left knee surgery as it was based on an inaccurate factual premise regarding the basis for the surgery performed.  Thus, an additional VA opinion is needed to address this issue.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 2013 to the present.

Contact the Veteran and afford her the opportunity to identify or submit any pertinent evidence in support of her claim, to include records of any private treatment.  Based on her response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to evaluate the severity of the Veteran's left knee disability.  The entire claims file should be made available to the examiner in conjunction with this request.  All testing deemed necessary to rate the knee under the criteria of the rating schedule must be conducted and the results reported in detail.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner should also answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's November 2011 left knee arthroscopy for a medial femoral condyle microfracture was related or attributable to the Veteran's patellofemoral pain syndrome?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.


3.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran and her representative, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




